I concur in the majority's analysis and disposition of appellant's first assignment of error.
I further concur in the majority's disposition of appellant's second assignment of error. Unlike the majority, I find paragraph no. 19 of appellant's counterclaim is sufficient to state a legally cognizable claim for recovery pursuant to IllinoisControls v. Langham (1994), 70 Ohio St.3d 512. Nevertheless, I agree with the majority appellant's counterclaim fails to satisfy the second requirement of Civ.R. 8(A) because it does not state a demand for judgment.
JUDGE WILLIAM B. HOFFMAN
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Court of Common Pleas of Licking County, Ohio is affirmed.